Respectfully, I dissent from the majority's conclusion that relators were entitled to mandamus. Specifically, I do not believe that relators had sufficient control of their business to qualify them for MBE certification. The relevant language of R.C.122.71(E) is as follows:
"`Owned and controlled' means that at least fifty-one per cent of the business * * * is owned by persons who belong to one or more of the groups set forth in division (E)(1) of this section,and that such owners have control over the management andday-to-day operations of the business * * *." (Emphasis added.)
The lease arrangement between the Yellow Cab Company and the drivers is a day-to-day agreement, terminable at will by either party. Furthermore, the contract with the county was for a one-year period. While R.C. 122.71 does not mandate a determination that relators could fulfill a one-year obligation, clearly the county's contract does. Thus, I would reverse the lower court's decision granting mandamus.